Title: To Thomas Jefferson from the Board of Trade, 27 November 1779
From: Board of Trade
To: Jefferson, Thomas


[Williamsburg]  27 Nov. 1779. Transmitting proposals of Raleigh Colston for supplying the state with salt. The present and prospective stock of tobacco does not permit payment for any considerable quantity of salt in tobacco. It is hoped there is sufficient salt for the winter, and if the state’s trading vessels escape the enemy they will bring a sufficient supply for the next summer. Although the Act establishing the  Board of Trade directs that salt shall be imported for civilians also, means are lacking to do so. A considerable share of tobacco has been used for purchasing salt even for the army. If this matter were submitted to the legislature, the expediency of allotting the Board a quantity of tobacco for the purchase of salt would be clearly seen. Signed by Ambler and Rose. Countersigned: “In Council Nov. 27. 1779. The board disapproves of the contract proposed. Th: Jefferson.”
